Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Lyntorance Jamal Rawls, Appellant                      Appeal from the 276th District Court of
                                                        Marion County, Texas (Tr. Ct. No. F13807).
 No. 06-19-00035-CR         v.                          Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                           Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the bill of costs by replacing the entry “$1[,]850.00” for
“COURT APPT ATTY FEE” with “$1[,]500.00.” As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Lyntorance Jamal Rawls, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JULY 23, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk